Exhibit 10.1

Execution Version

TWELFTH LOAN DOCUMENTS MODIFICATION AGREEMENT

THIS TWELFTH LOAN DOCUMENTS MODIFICATION AGREEMENT (this “Amendment”) is made
and entered into as of the 28th day of September, 2018, by and among PRGX
GLOBAL, INC., a Georgia corporation (“PRGX”), PRGX USA, INC., a Georgia
corporation (“PRG-USA”) (PRGX and PRG-USA are each individually, a “Borrower”,
and collectively, the “Borrowers”), each of the Subsidiaries of PRGX listed as a
“Guarantor” on the signature pages hereto (each such Subsidiary individually, a
“Guarantor”, and collectively, the “Guarantors”), and SUNTRUST BANK, as
Administrative Agent, the sole Lender and Issuing Bank.

BACKGROUND STATEMENT

WHEREAS, Borrowers have entered into that certain Amended and Restated Revolving
Credit Agreement, dated as of December 23, 2014 (as may have been and may be
subsequently amended, restated, supplemented or otherwise modified from
time-to-time, the “Credit Agreement”; all capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement), with the Administrative Agent, the issuing bank thereunder and the
lenders from time to time party thereto (the “Lenders”); and

WHEREAS, Borrowers and Guarantors have entered into various other instruments,
agreements, documents and writings in connection with the Credit Agreement (as
may have been and may be subsequently amended, restated, supplemented or
otherwise modified from time-to-time, collectively, the “Loan Documents”); and

WHEREAS, Borrowers have requested that the Credit Agreement be amended in
certain respects as herein provided in order to clarify or modify certain
existing provisions contained therein, and in connection therewith,
Administrative Agent, the Issuing Bank and the Lenders have requested that the
Credit Agreement also be amended in certain further respects as herein provided,
all as more specifically set forth herein; and

WHEREAS, the parties hereto are willing to amend the Credit Agreement as
aforesaid, provided, however, that Borrowers and Guarantors fully comply with
the provisions of this Amendment; and

WHEREAS, Guarantors are willing to reaffirm the covenants, representations and
warranties set forth in the Subsidiary Guaranty Agreement.

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged by the parties hereto, Borrowers, Guarantors, Administrative Agent,
the sole Lender and Issuing Bank agree as follows:

1. Conditions Precedent. Notwithstanding any other provision of this Amendment,
and without affecting in any manner the rights of Administrative Agent, the sole
Lender or the Issuing Bank hereunder, it is understood and agreed that this
Amendment shall not become effective, and the Loan Parties shall have no rights
under this Amendment, until Administrative Agent shall have received:

(i) fully executed counterparts to this Amendment from the Loan Parties; and



--------------------------------------------------------------------------------

(ii) reimbursement or payment of all its reasonable out-of-pocket expenses
incurred in connection with this Amendment (including, without limitation,
reasonable fees, charges and disbursements of counsel to Administrative Agent).

2. Modification of Credit Agreement. The Credit Agreement is hereby amended,
effective as of the date hereof, as follows:

(i) By amending and restating Section 6.2, as follows:

Section 6.2 Fixed Charge Coverage Ratio. The Borrowers will maintain, as of the
end of each Fiscal Quarter (commencing with the Fiscal Quarter ending March 31,
2017), a Fixed Charge Coverage Ratio of not less than the below ratios for the
corresponding Fiscal Quarters:

 

Fiscal Quarter End

   Fixed Charge
Coverage Ratio 12/31/16 and each Fiscal Quarter thereafter through and including
the Fiscal Quarter ending 12/31/17    1.10 : 1.00 3/31/18 and 6/30/18    1.25 :
1.00 9/30/18    1.00 : 1.00 12/31/18 and each Fiscal Quarter thereafter    1.25
: 1.00

(ii) By amending and restating the final paragraph of Section 7.1 immediately
following clause (l) thereof, as follows:

The Borrowers will not, and will not permit any of their respective Subsidiaries
to, issue any preferred stock or other preferred equity interests that
(i) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise, (ii) is or may become redeemable or repurchasable by such Borrower
or such Subsidiary at the option of the holder thereof, in whole or in part or
(iii) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or preferred stock or any other preferred equity interests
described in this paragraph, on or prior to, in the case of clause (i), (ii) or
(iii), the first anniversary of the Revolving Commitment Termination Date (any
such preferred stock or other preferred equity interests described in clause
(i), (ii) or (iii) being herein referred to as “Disqualified Stock”).

 

2



--------------------------------------------------------------------------------

(iii) By amending and restating subsection (h) of Section 7.4 to read in its
entirety as follows:

(h) To the extent permitted by Section 7.5(iv), PRGX’s redemption, purchase or
repurchase of its Capital Stock (other than Disqualified Stock) pursuant to
open-market purchases, privately negotiated transactions or otherwise;

(iv) By amending and restating clause (iv) of Section 7.5 to read in its
entirety as follows:

(v) if no Event of Default exists and is continuing (or would result therefrom),
the redemption, purchase or repurchase of PRGX’s Capital Stock (other than
Disqualified Stock) by PRGX pursuant to any open-market purchases, privately
negotiated transactions or otherwise.

3. Ratification and Reaffirmation. Except as herein expressly modified or
amended, all the terms and conditions of the Credit Agreement and the other Loan
Documents are hereby ratified, affirmed, and approved. As of the date hereof and
giving effect to the modifications and amendments hereunder, Borrowers and
Guarantors hereby reaffirm and restate each and every warranty and
representation set forth in any Loan Document, in each case except to the extent
such warranty or representation expressly relates to an earlier date.

4. Reaffirmation of Guaranty. Guarantors hereby ratify, confirm, reaffirm and
covenant that the Subsidiary Guaranty Agreement which they have executed is
validly existing and binding against each of them under the terms of such
Subsidiary Guaranty Agreement. Guarantors hereby reaffirm and restate, as of the
date hereof and giving effect to the modifications and amendments hereunder, all
covenants, representations and warranties set forth in the Subsidiary Guaranty
Agreement, and specifically reaffirm that each of their obligations under the
Subsidiary Guaranty Agreement extend and apply for all purposes to the Credit
Agreement as amended hereby.

5. No Novation. The parties hereto hereby acknowledge and agree that this
Amendment shall not constitute a novation of the indebtedness evidenced by any
of the Loan Documents, and further that the terms and provisions of the Loan
Documents shall remain valid and in full force and effect except as be herein
modified and amended.

6. Release. For purposes of this Paragraph 6, the term “Borrower Parties” shall
mean Borrowers and Guarantors collectively and the term “Lender Parties” shall
mean Administrative Agent, Lenders and Issuing Bank, and shall include each of
their respective predecessors, successors and assigns, and each past and
present, direct and indirect, parent, subsidiary and affiliated entity of each
of the foregoing, and each past and present employee, agent, attorney in fact,
attorney at law, representative, officer, director, shareholder, partner and
joint venturer of each of the foregoing, and each heir, executor, administrator,
successor and assign of each of the foregoing; references in this paragraph to
“any” of such parties shall be deemed to mean “any one or more” of such parties;
and references in this sentence to “each of the foregoing” shall mean and refer
cumulatively to each party referred to in this sentence up to the point of such
reference. Each Borrower and each Guarantor hereby acknowledges, represents

 

3



--------------------------------------------------------------------------------

and agrees: that, as of the date hereof, Borrowers and Guarantors have no
defenses, setoffs, claims, counterclaims or causes of action of any kind or
nature whatsoever with respect to the Credit Agreement, the Subsidiary Guaranty
Agreement, the other Loan Documents or the Obligations, or with respect to any
other documents or instruments now or heretofore evidencing, securing or in any
way relating to the Obligations (all of said defenses, setoffs, claims,
counterclaims or causes of action being hereinafter referred to as “Loan Related
Claims”); that, to the extent that Borrowers or Guarantors may be deemed to have
any Loan Related Claims as of the date hereof, Borrowers and Guarantors do
hereby expressly waive, release and relinquish any and all such Loan Related
Claims, whether or not known to or suspected by Borrowers and Guarantors; that
Borrowers and Guarantors shall not institute or cause to be instituted any legal
action or proceeding of any kind based upon any Loan Related Claims; and that
Borrowers and Guarantors shall indemnify, hold harmless and defend all Lender
Parties from and against any and all Loan Related Claims and any and all losses,
damages, liabilities and related reasonable expenses (including reasonable fees,
charges and disbursements of any counsel for any Lender Parties) suffered or
incurred by any Lender Parties as a result of any assertion or allegation by any
Borrower Parties of any Loan Related Claims or as a result of any legal action
related thereto, provided that such indemnity shall not, as to any Lender
Parties, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from (i) the
gross negligence or willful misconduct of such Lender Parties or (ii) a claim
brought by any Borrower or Guarantor against any Lender Parties for breach in
bad faith of such Lender Parties’ obligations under any Loan Document.
Notwithstanding the foregoing provisions of this Paragraph 8, Borrowers and
Guarantors make no such releases, representations, warranties, standstills or
agreements with respect to any future Loan Related Claims.

7. Authority. Each Borrower and Guarantor hereby represents and warrants that
the execution, delivery and performance of this Amendment by it has been duly
authorized by all necessary actions of each Borrower and Guarantor, and do not
and will not violate any provision of law, or any writ, order or decree of any
court or governmental authority or agency or any provision of the organizational
documents of any Borrower or Guarantor, and do not and will not, with the
passage of time or the giving of notice, result in a breach of, or constitute a
default or require any consent under, or result in the creation of any Lien upon
any property or assets of any Borrower or Guarantor pursuant to, any law,
regulation, instrument or agreement to which any Borrower or Guarantor is a
party or by which any Borrower or any Guarantor or any of their respective
properties may be subject, bound or affected.

8. No Waiver or Implication. Borrowers and Guarantors hereby agree that, except
as contemplated by the clarifying amendments to the Credit Agreement effected by
this Amendment, nothing herein shall constitute a waiver by Administrative Agent
or any Lender of any default, whether known or unknown, which may now exist
under the Credit Agreement or any other Loan Document. Borrowers and Guarantors
hereby further agree that no action, inaction or agreement by Administrative
Agent or any Lender, including, without limitation, any extension, indulgence,
waiver, consent or agreement of modification which may have occurred or have
been granted or entered into (or which is now occurring or is being granted or
entered into hereunder or otherwise) with respect to nonpayment of the Loans or
any portion thereof, or with respect to matters involving security for the
Loans, or with respect to any other matter

 

4



--------------------------------------------------------------------------------

relating to the Loans, shall require or imply any future extension, indulgence,
waiver, consent or agreement by Administrative Agent or any Lender. Borrowers
and Guarantors hereby acknowledge and agree that Administrative Agent and
Lenders have made no agreement, and are in no way obligated, to grant any future
extension, indulgence, waiver or consent with respect to the Loans or any matter
relating to the Loans.

9. No Release of Collateral Borrowers and Guarantors further acknowledge and
agree that (x) this Amendment shall in no way occasion a release of any
collateral held by Administrative Agent as security to or for the Loans; and
(y) all collateral held by Administrative Agent as security to or for the Loans
shall continue to secure the Loans.

10. Strict Compliance. Except as expressly modified hereby, Borrowers and
Guarantors are hereby notified that Administrative Agent, the Issuing Bank and
the Lenders demand that Borrowers and Guarantors strictly comply with the terms
of this Amendment, the Credit Agreement and the other Loan Documents, in each
case, as amended hereby. This notice evidences the intent of Administrative
Agent, the Issuing Bank and the Lenders to rely on the exact terms of this
Amendment and the Credit Agreement and the other Loan Documents, in each case,
as amended hereby.

11. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original hereof and submissible into evidence
and all of which together shall constitute one instrument.

12. Headings. The headings of the paragraphs and other provisions hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Amendment.

13. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of Borrowers, Guarantors, Administrative Agent, Lenders, Issuing
Bank and their respective heirs, successors and assigns, whether voluntary by
act of the parties or involuntary by operation of law.

(Signatures on following pages)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the day and year first above written.

 

Borrowers:

  PRGX GLOBAL, INC., a Georgia corporation   By:   /s/ Ronald E. Stewart   Name:
  Ronald E. Stewart   Title:   President and Chief Executive Officer  
[CORPORATE SEAL]   PRGX USA, INC., a Georgia corporation   By:   /s/ Ronald E.
Stewart   Name:   Ronald E. Stewart   Title:   President and Chief Executive
Officer   [CORPORATE SEAL] Guarantors:   PRGDS, LLC, a Georgia limited liability
company   By:   /s/ Ronald E. Stewart   Name:   Ronald E. Stewart   Title:  
President and Chief Executive Officer   [CORPORATE SEAL]   PRGFS, INC., a
Delaware corporation   By:   /s/ Ronald E. Stewart   Name:   Ronald E. Stewart  
Title:   President and Chief Executive Officer   [CORPORATE SEAL]

(Signatures continue on following page)

Twelfth Loan Documents Modification Agreement



--------------------------------------------------------------------------------

PRG INTERNATIONAL, INC., a Georgia corporation By:   /s/ Ronald E. Stewart Name:
  Ronald E. Stewart Title:   President and Chief Executive Officer [CORPORATE
SEAL]

 

PRGTS, LLC, a Georgia limited liability company By:   /s/ Ronald E. Stewart
Name:   Ronald E. Stewart Title:   President and Chief Executive Officer
[CORPORATE SEAL]

 

PRGX ASIA, INC., a Georgia corporation By:   /s/ Ronald E. Stewart Name:  
Ronald E. Stewart Title:   President and Chief Executive Officer [CORPORATE
SEAL]

 

PRGX AUSTRALIA, INC., a Georgia corporation By:   /s/ Ronald E. Stewart Name:  
Ronald E. Stewart Title:   President and Chief Executive Officer [CORPORATE
SEAL]

(Signatures continue on following page)

Twelfth Loan Documents Modification Agreement



--------------------------------------------------------------------------------

PRGX BELGIUM, INC., a Georgia corporation By:   /s/ Ronald E. Stewart Name:  
Ronald E. Stewart Title:   President and Chief Executive Officer [CORPORATE
SEAL]

 

PRGX BRASIL, LLC, a Georgia limited liability company By:   /s/ Ronald E.
Stewart Name:   Ronald E. Stewart Title:   President and Chief Executive Officer
[CORPORATE SEAL]

 

PRGX CANADA, LLC, a Georgia limited liability company By:   /s/ Ronald E.
Stewart Name:   Ronald E. Stewart Title:   President and Chief Executive Officer
[CORPORATE SEAL]

 

PRGX EUROPE, INC., a Georgia corporation By:   /s/ Ronald E. Stewart Name:  
Ronald E. Stewart Title:   President and Chief Executive Officer [CORPORATE
SEAL]

(Signatures continue on following page)

Twelfth Loan Documents Modification Agreement



--------------------------------------------------------------------------------

PRGX FRANCE, INC., a Georgia corporation By:   /s/ Ronald E. Stewart Name:  
Ronald E. Stewart Title:   President and Chief Executive Officer [CORPORATE
SEAL] PRGX GERMANY, INC., a Georgia corporation By:   /s/ Ronald E. Stewart
Name:   Ronald E. Stewart Title:   President and Chief Executive Officer
[CORPORATE SEAL] PRGX MEXICO, INC., a Georgia corporation By:   /s/ Ronald E.
Stewart Name:   Ronald E. Stewart Title:   President and Chief Executive Officer
[CORPORATE SEAL] PRGX NETHERLANDS, INC., a Georgia corporation By:   /s/ Ronald
E. Stewart Name:   Ronald E. Stewart Title:   President and Chief Executive
Officer [CORPORATE SEAL]

(Signatures continue on following page)

Twelfth Loan Documents Modification Agreement



--------------------------------------------------------------------------------

PRGX NEW ZEALAND, INC., a Georgia corporation By:   /s/ Ronald E. Stewart Name:
  Ronald E. Stewart Title:   President and Chief Executive Officer [CORPORATE
SEAL]

 

PRGX PORTUGAL, INC., a Georgia corporation By:   /s/ Ronald E. Stewart Name:  
Ronald E. Stewart Title:   President and Chief Executive Officer [CORPORATE
SEAL]

 

PRGX SCANDINAVIA, INC., a Georgia corporation By:   /s/ Ronald E. Stewart Name:
  Ronald E. Stewart Title:   President and Chief Executive Officer [CORPORATE
SEAL]

 

PRGX SPAIN, INC., a Georgia corporation By:   /s/ Ronald E. Stewart Name:  
Ronald E. Stewart Title:   President and Chief Executive Officer [CORPORATE
SEAL]

(Signatures continue on following page)

Twelfth Loan Documents Modification Agreement



--------------------------------------------------------------------------------

PRGX SWITZERLAND, INC., a Georgia corporation By:   /s/ Ronald E. Stewart Name:
  Ronald E. Stewart Title:   President and Chief Executive Officer [CORPORATE
SEAL] PRGX TEXAS, INC., a Texas corporation By:   /s/ Ronald E. Stewart Name:  
Ronald E. Stewart Title:   President and Chief Executive Officer [CORPORATE
SEAL] PRGX   COMMERCIAL LLC, a Georgia limited liability company By:   /s/
Ronald E. Stewart Name:   Ronald E. Stewart Title:   President and Chief
Executive Officer [CORPORATE SEAL] LAVANTE, INC., a Delaware corporation By:  
/s/ Ronald E. Stewart Name:   Ronald E. Stewart Title:   President and Chief
Executive Officer [CORPORATE SEAL]

(Signatures continue on following page)

Twelfth Loan Documents Modification Agreement



--------------------------------------------------------------------------------

Administrative Agent, Lender and Issuing Bank:

SUNTRUST BANK, as Administrative Agent, the sole Lender and Issuing Bank

By:   /s/ Julie Lindberg Name:   Julie Lindberg Title:   Vice President

(End of signatures)

Twelfth Loan Documents Modification Agreement